Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims a method of cooking comprising generating, from the drawn power via a power component of the cooking instrument, a maximum available heating power for a heating system of the cooking instrument, wherein the maximum available heating power is less than or equal to the maximum power draw limit of the external power source; and heating directionally, using at least a first heating element of the heating system powered by the maximum available heating power, a first zone in a cooking chamber of the cooking instrument; and heating directionally, using at least a second heating element of the heating system powered by the maximum available heating power after said heating the first zone, a second zone in the cooking chamber, a cooking instrument comprising  a power component adapted to draw power from an external power source having a known circuit breaker limit and provide a maximum transferable power to the heating system from the drawn power, wherein the power component is adapted to gate current drawn by the heating system from the external power source substantially at a maximum limit corresponding to the known circuit breaker limit; and a control system configured to drive a first subset of the multiple heating elements after a second subset, wherein the control system is configured to drive at least one of the first and second subsets utilizing the maximum transferable power, and a power component capable of providing power to a heating system up to a maximum limit of the power component; and a controller configured to select a heating sequence to operate the heating system; and wherein the controller is configured to operate the heating system to, at a first step of the heating sequence, converge the power provided by the power component at the maximum limit to only a first subset of the multiple heating elements and, at a subsequent step of the heating sequence, to converge the power provided by the power component to a second subset of the multiple heating elements that is at least partially different from the first subset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/July 31, 2022							Primary Examiner, Art Unit 3761